 Case 6:20-cv-01537-CEM-GJK Document 1 Filed 08/25/20 Page 1 of 5 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                              Civil Case Number: ________________

                                                   :
Tiffany Williams,                                  :
                                                   :
                        Plaintiff,                 :
vs.                                                :
                                                   :
M.G. Credit, Inc.,                                 :
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                                          COMPLAINT

        For this Complaint, the Plaintiff, Tiffany Williams, by undersigned counsel, states as

follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and Florida Consumer

 Collection Practices Act, Fla. Stat. §§ 559.55-559.785 (“FCCPA”) in its illegal efforts to collect

 a consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

 Defendant transacts business in this District and a substantial portion of the acts giving rise to

 this action occurred in this District.
Case 6:20-cv-01537-CEM-GJK Document 1 Filed 08/25/20 Page 2 of 5 PageID 2




                                           PARTIES

      4.      The Plaintiff, Tiffany Williams (“Plaintiff”), is an adult individual residing in

Rockledge, Florida, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and

559.55(2).

      5.      The Defendant, M.G. Credit, Inc. (“M.G. Credit”), is a Florida business entity

with an address of 5115 San Juan Avenue, Jacksonville, Florida 32210, operating as a collection

agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6) and is a

“creditor” as defined in 559.55(3).

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

  A. The Debt

      6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

      7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

      8.      The Debt was purchased, assigned or transferred to M.G. Credit for collection, or

M.G. Credit was employed by the Creditor to collect the Debt.

      9.      M.G. Credit attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

  B. M.G. Credit Engaged in Harassment and Abusive Tactics

      10.     On or around March 25, 2020, M.G. Credit called Plaintiff for the first time in an

attempt to collect the Debt.
Case 6:20-cv-01537-CEM-GJK Document 1 Filed 08/25/20 Page 3 of 5 PageID 3




      11.     During the first conversation, M.G. Credit threatened to negatively affect

Plaintiff’s credit if Plaintiff did not make an immediate payment of the Debt.

      12.     M.G. Credit was condescending and verbally abusive to Plaintiff.

      13.     M.G. Credit failed to mail Plaintiff an initial letter within five days of it’s initial

communication with Plaintiff.

  C. Plaintiff Suffered Actual Damages

      14.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

      15.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                            COUNT I

                 VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

      16.     The Plaintiff incorporates by reference Paragraphs 1 through 12 of this Complaint

as though fully stated herein.

      17.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

      18.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

      19.     The Defendant’s conduct violated 15 U.S.C. § 1692e(8) in that Defendant

threatened to communicate false credit information.
 Case 6:20-cv-01537-CEM-GJK Document 1 Filed 08/25/20 Page 4 of 5 PageID 4




       20.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       21.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       22.     The Defendant’s conduct violated 15 U.S.C. § 1692g(a) in that Defendant failed

to send Plaintiff an initial letter within five days of its initial contact with Plaintiff as required by

law.

       23.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       24.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                             COUNT II

                  VIOLATIONS OF THE FLORIDA CONSUMER
             COLLECTION PRACTICES ACT, FLA. STAT. §§ 559.55-559.785

       25.     The Plaintiff incorporates by reference Paragraphs 1 through 12 of this Complaint

as though fully stated herein.

       26.     The Defendant told a debtor who disputes a consumer debt that she or he or any

person employing her or him would disclose to another, orally or in writing, directly or

indirectly, information affecting the debtor’s reputation for credit worthiness without also

informing the debtor that the existence of the dispute will also be disclosed as required by

subsection, in violation of the Florida Consumer Collection Practices Act, Fla. Stat. § 559.72(3).

       27.     The Defendant claimed, attempted, or threatened to enforce a debt when such

person knew that the debt was not legitimate or asserted the existence of some other legal right

when such person knew that the right did not exist, in violation of the Florida Consumer

Collection Practices Act, Fla. Stat. § 559.72(9).
 Case 6:20-cv-01537-CEM-GJK Document 1 Filed 08/25/20 Page 5 of 5 PageID 5




      28.    The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                  PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                 1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) and Fla. Stat.§ 559.77;

                 2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A) and

                    Fla. Stat.§ 559.77;

                 3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                    1692k(a)(3) and Fla. Stat. § 559.77;

                 4. Punitive damages pursuant to Fla. Stat. § 559.77; and

                 5. Such other and further relief as may be just and proper.

                    TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: August 25, 2020

                                            Respectfully submitted,

                                    By      /s/ Matthew Fornaro

                                            Matthew Fornaro, Esq.
                                            Florida Bar No. 0650641
                                            11555 Heron Bay Boulevard, Suite 200
                                            Coral Springs, FL 33076
                                            Telephone: (954) 324-3651
                                            Facsimile: (954) 248-2099
                                            E-mail: mfornaro@fornarolegal.com
